Citation Nr: 0626584	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota in which the RO granted service 
connection for bilateral tinnitus and assigned a single 10 
percent evaluation effective March 28, 2001.  The appellant, 
who had active service from November 1990 to May 1991, 
submitted a February 2003 letter in which he sought separate 
10 percent disability ratings for tinnitus in each ear.  The 
RO denied the appellant's request for separate 10 percent 
evaluations in a rating decision dated in March 2003.  
Thereafter, the appellant appealed the denial of separate 
ratings to the BVA; and the RO referred the case to the Board 
for appellate review.     


FINDING OF FACT

The appellant's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.87, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in September 2002, the RO granted 
service connection for bilateral tinnitus with a 10 percent 
evaluation effective March 28, 2001. See September 2002 
rating decision, p. 6.  Thereafter, the appellant submitted a 
letter in which he requested separate 10 percent disability 
ratings for tinnitus in each ear. See February 2003 letter 
from the appellant's representative.  The RO viewed the 
appellant's February 2003 letter as a claim of clear and 
unmistakable error in the assignment of the single 10 percent 
disability rating for tinnitus; and denied the claim on the 
basis that no such error occurred since the September 2002 
decision was properly based on available evidence of record 
at the time and the rules then in effect. See March 2003 
rating decision, p. 2.  Specifically, the RO reported that 
the Schedule for Rating Disabilities provided the assignment 
of a maximum single 10 disability rating for tinnitus, 
whether it is unilateral or bilateral. Id.  As such, a single 
10 percent evaluation was continued. Id.  The appellant 
appealed that decision to the Board. See March 2004 notice of 
disagreement.  

Initially, the Board observes that although the RO 
characterized the issue as one involving clear and 
unmistakable error, in order for a decision to be evaluated 
on the basis of clear and unmistakable error, the decision at 
issue must be a final decision.  For a decision to be 
considered final, a claimant or his representative must not 
have filed a Notice of Disagreement with the agency of 
original jurisdiction within one year from the date that the 
agency mailed notice of the rating decision. 38 C.F.R. 
§ 20.302.  In this instance, the appellant's representative 
submitted his February 2003 request for "a corrected 
[September 2002] rating decision" reflecting the appellant's 
entitlement to "separate 10 percent ratings" for bilateral 
tinnitus within one year of the September 2002 rating 
decision.  The Board finds that the February 2003 letter 
constitutes a Notice of Disagreement to the September 2002 
rating decision since it expressed disagreement with the 
assigned rating ("an adjudicative determination by the 
agency of original jurisdiction") and a desire to contest 
the result of the determination within the one year time 
period in which appellate review could be sought. 38 C.F.R. 
§§ 20.201, 20.302.  As such, clear and unmistakable error is 
not applicable to the appellant's claim.    

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head. 38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 2003 regulations, no more than a single 10 
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  As such, the appellant's appeal was 
included in the stay.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id. at 1349 - 
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation. Id., at 1350 - 
1352. 

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the appellant's request for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts is dispositive in a matter. 
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).


ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


